
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 69
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Hoekstra
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to give citizens of the United States the right to enact
		  and repeal laws by voting on legislation in a national
		  election.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The people shall have the right to enact
				any law which the Congress has authority to pass, and to repeal any provision
				of law passed by Congress which has become law, except that the people shall
				not have the right to declare war, grant letters of marque and reprisal, make
				rules concerning captures on land and water, or call forth the militia.
					2.A petition proposing the
				enactment of a law, or the repeal of a provision of law, shall be submitted to
				an officer of the Government of the United States whom the Congress shall
				designate by law. Each petition shall contain the text of the proposed law, or,
				in the case of a proposed repeal of a provision of law, the text of the
				provision of law that shall cease to be effective if repealed under this
				article. Each petition shall be signed by at least 3 percent of the whole
				number of people, in each of at least 10 States, who voted in the most recent
				election for President, or for electors for President, occurring before the
				date on which the petition is submitted to the officer designated by Congress,
				and the total number of signatures on such petition shall be at least 3 percent
				of the whole number of people, from all of the several States, who voted in
				such election. All such signatures shall be collected within the 18-month
				period ending on the date the petition is submitted to the officer designated
				by the Congress.
						Within 90 days after a petition is
				submitted to the officer designated by the Congress, such officer shall
				determine the validity of the signatures contained in the petition. If the
				petition contains the required number of valid signatures, the officer shall
				certify the petition and shall direct the chief executive officer in each State
				to place a copy of the proposed law, or provision of law proposed to be
				repealed, contained in the petition on the ballot in the first election (other
				than an election to fill a vacancy) for Members of the House of Representatives
				which is held at least 120 days after such certification. The Congress shall by
				law establish procedures for the preparation and submission of any such
				petition and for the validation of signatures on such petition.
						3.If a law or repeal proposed
				under this article receives a majority of the votes cast in three-fifths of the
				several States, the proposed law or repeal shall be introduced to the Congress
				by the Speaker of the House of Representatives and the President pro tempore of
				the Senate on the first day of the first session of Congress following the
				vote.
						If Congress does not enact the proposed law
				or repeal, without amendment, before the end of one year and 90 days after the
				first day of the first session of Congress following the vote, the officer to
				whom the petition was submitted shall direct the chief executive officer in
				each State again to place a copy of the proposed law, or provision of law
				proposed to be repealed, contained in the petition, together with any amended
				version approved by Congress, on the ballot in the first election (other than
				an election to fill a vacancy) for Members of the House of Representatives
				which is held at least 120 days after such direction.
						If a law or repeal again placed on the
				ballot pursuant to this article receives a majority of the votes cast in
				three-fifths of the several States, the proposed law or repeal shall be enacted
				and take effect according to its terms.
						No law, or repeal of a provision of law,
				which is enacted under this article shall be subject to approval of the
				President.
						The Congress may not, during the 2-year
				period beginning on the date on which a law enacted by the people under this
				article takes effect, or the date on which a law repealed by the people under
				this article ceases to be effective, repeal or amend a law so enacted, or
				reenact any part of a law so repealed, except by an affirmative vote of
				two-thirds of the Members of each House of Congress.
						4.The people in each State voting under this
				article shall have the qualification requisite for electors of the most
				numerous branch of the State legislature. The Congress shall by law prescribe
				the manner in which the results of the voting conducted under this article
				shall be ascertained and
				declared.
					.
		
